Citation Nr: 1124257	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-38 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Wichita, Kansas.  

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the regulations governing PTSD were recently amended, effective July 13, 2010. 75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor- provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

The Veteran's service personnel records show that he served in Vietnam from August 14, 1971 to April 8, 1972.  According to these documents, the Veteran was initially assigned to the 148 Supply and Service Group from his arrival in August 1971 to November 1971 and was then transferred to the 516th PSC, where he completed his tour in April 1972.  

The Veteran submitted a March 2005 statement outlining his stressors.  Specifically, he made repeated reference to being stationed at Chu Lai with the 148th Supply and Service Group.  The RO requested a search by the U.S. Army Joint Service Records Research Center (JSRRC) to discover whether the Veteran's unit had come under 1) a mortar attack, sniper fire and the base overrun in August 1971, just after his arrival, 2) severe damage to the Chu Lai base in November 1971 during Typhoon Hester, and 3) whether the 516th PSC at Da Nang came under a mortar attack in February 1972.  

The JSRRC confirmed that Typhoon Hester severely damage the Chu Lai base and that the base came under attack, but was not overrun, in August 1971, two weeks after the Veteran's arrival in Vietnam.  Subsequently, however, the RO discovered that the Order of Battle for Vietnam showed that the 148th Supply and Service Group was stationed at Nha Trang, not Chu Lai.  As a result, the RO considered these stressors unconfirmed as they were not consistent with the location of the Veteran's unit and thus the conditions of his service.

The Board finds at least two problems with the RO's actions.  First, although the Veteran misidentified the name of the base, this fact does not mean that the stressors did not occur.  As an example, typhoons are extremely large storms, and it is not at all clear that the Nha Trang and Chu Lai facilities were far enough apart that the storm could not have hit both.  Accordingly, the Board remands for the RO to conduct a stressor search for the 148th Supply and Service Group at Nha Trang.

Second, no response is of record regarding the Veteran's third purported stressor-the February 1972 Da Nang mortar attack.  Thus, the Board remands for an adequate response.  

Additionally, during service, the Veteran was home on leave when he was severely injured when a horse fell on him.  The Veteran indicates that he has PTSD as a result.  The March 2005 stressor statement indicates that his PTSD is the result of being in the hospital and listening to other servicemen, injured in Vietnam who had been transferred back to the continental United States.  The Veteran's Form 9 indicates that he has PTSD as a result of the horse accident itself.  

The Veteran has not been afforded a VA examination in connection with this claim.  Although the Veteran was seen by a VA psychiatrist at a Vet Center, who diagnosed PTSD and related it to combat experiences in Vietnam, the RO has denied the Veteran's claim on the basis that he was not a combat veteran.  

However, as previously discussed herein, fear of hostile military or terrorist activity may also substantiate a claim for service connection.  This must be addressed in an adequate VA examination.  Furthermore, the horse accident was mentioned in the stressor section, but not mentioned in the diagnosis.  The Board remands to provide the Veteran with a VA examination regarding those confirmed stressors.

Accordingly, the case is REMANDED for the following action:

1.  The list of the Veteran's stressors should be submitted to JSRRC and/or any other appropriate agency for verification.

a) whether the 148th Supply and Service Group at Nha Trang came under a mortar attack, sniper fire and the base was overrun in late August 1971, just after the Veteran's arrival; 

b) whether severe damage was inflicted on the Nha Trang base in November 1971 during Typhoon Hester; and 

c) whether the 516th PSC at Da Nang came under a mortar attack in February 1972.  

2.  After conducting the above stressor searches and receiving the necessary responses, schedule the Veteran for VA examination to determine whether the Veteran has PTSD that is as likely as not related to either a fear of hostile military or terrorist activity or to any confirmed stressors-to include the horse accident and any incident confirmed on remand.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the claim for service connection for PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


